DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 26-38 in the reply filed on 02/02/2022 is acknowledged. Accordingly, claims 1-7 and 26-38 are searched and examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 26, 32, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 9,549,319 B1) in view of Smith et al. (US 9,553,843 B1).
Consider claims 1, 26 and 33:
Butler discloses an apparatus (see Fig. 2 and col. 11, lines 31-45, where Butler describes a communication system that includes a first device 102(1) and a second device 102(2); see col. 6, lines 26-32, where Butler describes that the first device 102(1) is a computer with computer executable program code; see col. 6, lines 49-52, where Butler describes that the second device 102(2) is a computer with computer executable program code; see col. 32, lines 12-37, where Butler describes that the program codes are on non-transitory computer readable storage medium), comprising: 
a first circuit having a first clock configured to maintain a local time value for a node coupled to a network (see col. 5, lines 39-49, where Butler describes that the first device compensates its clock drifts), wherein the first circuit is configured to: 
send a first message to a second circuit, wherein the first message includes a first nonce (see Fig. 2 and col. 11, lines 46-65, where Butler describes that the first device sends a beacon frame to the second device, the beacon frame may include a nonce), 
wherein the second circuit has a second clock (see col. 15, lines 27-40, where Butler describes that the second device generates date and timestamps corresponding to reception of the beacon frame, thus a second clock); 
receive a second message from the second circuit, wherein the second message includes a second nonce and is associated with a timestamp identifying the reference time value (see Fig. 2 and col. 12, lines 41-49, where Butler describes that the first device receives a response from the second device, the response includes a nonce; see col. 15, lines 27-40, where Butler describes that the response also includes a timestamp corresponding to the reception of the beacon frame); 
compare the first nonce to the second nonce to determine whether the timestamp is valid (see Fig. 2 and col. 12, lines 50-67, where Butler describes that the first device verifies the response; see Fig. 9, block 908, and col. 26, lines 38-53, where Butler describes that the first device compares the received nonce with the nonce in the transmitted beacon frame for the verification).
Butler does not explicitly disclose: the second clock maintains a reference time value for the network, and in response to determining that the timestamp is valid, use the timestamp to synchronize the first clock with the second clock.
Smith teaches: a second clock maintains a reference time value for a network, and in response to determining that a timestamp is valid, use the timestamp to synchronize a first clock with the second clock (see col. 40, lines 48-62, where Smith describes that a service endpoint sends a response to a receiving device, the response may contain timestamps that aid the receiving device in synchronizing its clock with that of the server).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second clock maintains a reference time value for the network, and in response to determining that the timestamp is valid, use the timestamp to synchronize the first clock with the second clock, as taught by Smith to modify the method of Butler in order to have an effective clock synchronization, as discussed by Smith (see col. 40, lines 48-62).
Consider claims 7, 32 and 38:
Butler in view of Smith discloses the invention of claims 1, 26 and 33 above. Butler discloses: the first circuit is coupled to the node and configured to provide, to the node, timing information (see col. 25, lines 62-67, where Butler describes that the first device provides timestamp and timing between consecutive frames).
Butler does not specifically disclose: synchronization of the first clock with the second clock.
see col. 40, lines 48-62, where Smith describes that a service endpoint sends a response to a receiving device, the response may contain timestamps that aid the receiving device in synchronizing its clock with that of the server).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: synchronization of the first clock with the second clock, as taught by Smith to modify the method of Butler to have an effective clock synchronization, as discussed by Smith (see col. 40, lines 48-62).

Claims 2, 3, 27, 28, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 9,549,319 B1) in view of Smith et al. (US 9,553,843 B1), as applied to claims 1, 26 and 33 above, and further in view of Tzeng et al. (US 9,667,370 B2). 
Consider claims 2, 27 and 34:
Butler in view of Smith discloses the invention of claims 1, 26 and 33 above. Butler does not specifically disclose: the first circuit is configured to send the first message during an exchange with the second circuit to determine a propagation delay between the first circuit and the second circuit.
Tzeng teaches: a first circuit is configured to send a first message during an exchange with a second circuit to determine a propagation delay between the first circuit and the second circuit (see col. 5, lines 25-37, where Tzeng describes that a node determines a propagation delay tpd  by exchanging a delay request packet and a delay response packet between peer nodes).
before the effective filing date of the claimed invention to include: the first circuit is configured to send the first message during an exchange with the second circuit to determine a propagation delay between the first circuit and the second circuit, as taught by Tzeng to modify the method of Butler in order to improve network performance, as discussed by Tzeng (see col. 1, lines 60-67).
Consider claims 3, 28 and 35:
Butler in view of Smith and Tzeng discloses the invention of claims 2, 27 and 34 above. Butler does not specifically disclose: determining an offset between the first clock and the second clock based on the propagation delay and the timestamp.
Tzeng teaches: determining an offset between the first clock and the second clock based on the propagation delay and the timestamp (see col. 5, lines 8-37, where Tzeng describes that a offset to can be determined based on timestamp T1 and the propagation delay tpd ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining an offset between the first clock and the second clock based on the propagation delay and the timestamp, as taught by Tzeng to modify the method of Butler to improve network performance, as discussed by Tzeng (see col. 1, lines 60-67).

Claims 4, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 9,549,319 B1) in view of Smith et al. (US 9,553,843 B1) and Tzeng et al. (US 9,667,370 B2), as applied to claims 3, 28 and 35 above, and further in view of Tse (US 2006/0146815 A1). 
Consider claims 4, 29 and 36:

Tse teaches: calculate an expected offset between a first and second clocks such that an expected offset is calculated based on timing information determined from the exchange, and validate a determined offset by comparing a determined offset with the expected offset (see paragraph 0064, where Tse describes comparing a determined time base offset tΔ with an estimated time base offset).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: calculate an expected offset between the first and second clocks such that the expected offset is calculated based on timing information determined from the exchange; and validate the determined offset by comparing the determined offset with the expected offset, as taught by Tse to modify the method of Butler in order to remove arrival time jitter, as discussed by Tse (see the Abstract).

Claims 5, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 9,549,319 B1) in view of Smith et al. (US 9,553,843 B1), as applied to claims 1 and 26 above, and further in view of Tenea et al. (US 2016/0315756 A1). 
Consider claims 5, 30 and 37:
Butler in view of Smith discloses the invention of claims 1, 26 and 33 above. Butler does not specifically disclose: receive, from the second circuit, a follow-up message to the second 
	Tenea teaches: receive, from a second circuit, a follow-up message to a second message, wherein a timestamp is included in the follow-up message and indicates a reference time value when the second message is sent from the second circuit (see paragraph 0023, where Tenea describes a test device that sends a timestamp T2 in a response message to a device under test, the test device then sends a follow-up message with timestamp T3 to the device under test).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receive, from the second circuit, a follow-up message to the second message, wherein the timestamp is included in the follow-up message and indicates the reference time value when the second message is sent from the second circuit, as taught by Tenea to modify the method of Butler in order to improve testing clock quality, as discussed by Tenea (see paragraph 0006).

Claims 6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 9,549,319 B1) in view of Smith et al. (US 9,553,843 B1), as applied to claims 1 and 26 above, and further in view of Falk et al. (US 2011/0098954 A1). 
Consider claims 6 and 31:
Butler in view of Smith discloses the invention of claims 1 and 26 above. Butler does not specifically disclose: the second message includes a cryptographic checksum for the second message; and wherein the first circuit includes a cryptographic circuit configured to verify the cryptographic checksum using a key stored in the cryptographic circuit to determine whether the timestamp is valid.
see paragraph 0032, where Falk describes that a received cryptographic checksum can be checked using the stored cryptographic key).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second message includes a cryptographic checksum for the second message; and wherein the first circuit includes a cryptographic circuit configured to verify the cryptographic checksum using a key stored in the cryptographic circuit to determine whether the timestamp is valid, as taught by Falk to modify the method of Butler in order to prevent fraudulent intention, as discussed by Falk (see paragraph 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIHONG YU/Primary Examiner, Art Unit 2631